Exhibit 32 CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned hereby certifies in his capacity as an officer of Southern Missouri Bancorp, Inc. (the “Company”) that the quarterly report of the Company on Form 10-Q for the quarter ended March 31, 2014, fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended, and that the information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and for the periods presented in the financial statements included in such report. Date:May 15, 2014 By: /s/ Greg A. Steffens Greg A. Steffens President & Chief Executive Officer (Principal Executive Officer) Date:May 15, 2014 By: /s/ Matthew T. Funke Matthew T. Funke Chief Financial Officer (Principal Financial Officer)
